COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-10-014-CV


GLORIA AGUERO                                                        APPELLANT

                                       V.

U.S. BANK NATIONAL                                                     APPELLEE
ASSOCIATION, AS TRUSTEE
FOR CERTIFICATE HOLDERS
OF BEAR STEARNS ASSET
BACKED SECURITIES I LLC,
ASSET BACKED CERTIFICATES,
SERIES 2007-AC1

                                    ----------

         FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ----------

             MEMORANDUM OPINION1 AND JUDGMENT

                                    ----------

     On August 30, 2010, we notified appellant that her brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

     1
      See Tex. R. App. P. 47.4.
appellant or any party desiring to continue this appeal filed with the court within ten

days a response showing grounds for continuing the appeal. See Tex. R. App. P.

42.3. We have not received any response.

      Because appellant=s brief has not been filed, we dismiss the appeal for want

of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                     PER CURIAM



PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: September 16, 2010




                                          2